Case 3:20-cv-01129-TJC-MCR Document 8 Filed 12/11/20 Page 1 of 5 PageID 37




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION

                                IN ADMIRALTY

IN THE MATTER OF:

THE COMPLAINT OF ANDREA C.
JENKINS, as Personal Representative
of the Estate of John Joseph Jenkins II,
deceased, as Owner of a 2019 Yamaha
Vessel, Florida Registration Number         CASE No.: 3:20-cv-1129-J-32MCR
FL8395SK, its engines, tackle, apparel,
appurtenances, etc. for Exoneration
from or Limitation of Liability,

            Petitioner.
                                      /

                                    ORDER

      THIS CAUSE is before the Court on the Motion for Entry of Order

Approving Ad Interim Stipulation and Issuing Monition and Injunction (“Motion”)

(Doc. 7), filed by Petitioner on December 4, 2020. Upon consideration, the

Motion is due to be GRANTED.

      Petitioner, Andrea C. Jenkins, filed a Complaint for Exoneration from or

Limitation of Liability under 46 U.S.C. §§ 30501 et seq. and Supplemental Rule

F of the Federal Rules of Civil Procedure, as Personal Representative of the

Estate of John Joseph Jenkins II, deceased, as owner of a 2019 Yamaha

Vessel, Florida Registration Number FL8395SK, its engines, tackle, apparel,

appurtenances, etc. (the “Vessel”), seeking exoneration from or limitation of
 Case 3:20-cv-01129-TJC-MCR Document 8 Filed 12/11/20 Page 2 of 5 PageID 38




liability, and also contesting liability independently of the limitation of liability

claim, for any loss, damage, personal injury or destruction of property or other

occurrences arising from an incident, which occurred on or about August 24,

2019, in the navigable waters of the Intercoastal Waterway (“ICW”), north of

the Vilano Bridge in St. Augustine, Florida, when the Vessel collided with a

2019 Sea Doo Vessel, Georgia Registration Number GA3800HL, thereby

allegedly causing injuries to Jeffrey Janes and Chance Gipson and damage to

both vessels. (Doc. 1.) The Complaint alleges that a suit has been

commenced against Petitioner by Claimants, Jeffrey Janes and Chance

Gipson, in the Fourth Judicial Circuit in and for Duval County, Florida, with

respect to the incident described in the Complaint. (Id. at ¶¶ 3, 15.)

       The Complaint further alleges that the post-casualty value of the Vessel

is approximately $14,000.00. (Id. at ¶ 14.) Petitioner and Progressive

American Insurance Company (hereafter “Surety”) filed an Ad Interim

Stipulation for Value in the sum of $14,000.00, to serve as security for the

value of Petitioner’s interest in the Vessel, plus pending freight, if any, with

interest at the rate of six percent per annum, as required by Supplemental

Rule F(1). (Doc. 2.) Petitioner and Surety also filed a Stipulation for Costs in

the sum of $250.00 as required by Supplemental Rule F(1). (Doc. 3.)

       Petitioner now moves for entry of an order approving the Ad Interim

Stipulation for Value, directing issuance of a monition, and restraining


                                           2
Case 3:20-cv-01129-TJC-MCR Document 8 Filed 12/11/20 Page 3 of 5 PageID 39




prosecution of claims in accordance with Supplemental Rules F (3) and (4),

Federal Rules of Civil Procedure. After careful consideration, and pursuant to

Supplemental Rule F, the Motion (Doc. 7) is GRANTED and the Court orders

as follows:

      1.      The Stipulation for Costs of $250.00 and the Ad Interim Stipulation

for Value of Petitioner’s interest in the Vessel in the amount of $14,000.00, its

pending freight, if any, and interest thereon at the rate of six percent (6%) per

annum from the date hereof, with Petitioner being subject to such increases

and decreases in the amount of such Ad Interim Stipulation, together with

adequate surety, as the Court may from time to time order according to the

rules and practices of this Court, are hereby APPROVED.

      2.      Any party, including Petitioner, may apply to have the amount of

said Ad Interim Stipulation increased or decreased, as the case may be, on

the filing of the report of the Commissioner, if any, appointed to appraise the

amount or value of Petitioner’s interest in the Vessel or upon the ultimate

determination by the Court on exceptions to the Commissioner’s report, if any.

      3.      If the amount of said Ad Interim Stipulation is not contested by any

claimant herein, said Ad Interim Stipulation shall stand as a stipulation for

value and an appraisal by a Commissioner will not be required.

      4.      The Clerk of Court shall issue a notice of monition, which advises

and admonishes all persons or corporations claiming any loss, destruction,


                                         3
 Case 3:20-cv-01129-TJC-MCR Document 8 Filed 12/11/20 Page 4 of 5 PageID 40




damage or injury caused by or resulting from the August 24, 2019 incident

recited in the Complaint, to file their respective claims with the Clerk of Court,

United States District Court for the Middle District of Florida, 300 North Hogan

Street, Jacksonville, Florida 32202, on or before February 8, 2021, and to

serve on Petitioner’s attorneys, David F. Pope and Eric C. Thiel of Banker

Lopez Gassler P.A., 501 East Kennedy Boulevard, Suite 1700, Tampa, Florida

33602, a copy thereof, or be defaulted; and if any claimant desires to contest

Petitioner’s right to exoneration from or limitation of liability, the claimant shall

file and serve on Petitioner’s attorneys an answer to the Complaint, on or

before February 8, 2021, unless said claim included an answer to the

Complaint so designated, or be defaulted.

      5.     The aforesaid notice, in the form required by Supplemental Rule

F, shall be published by Petitioner in an approved newspaper once a week for

four consecutive weeks in the St. Augustine Record prior to the date fixed for

the filing of claims in accordance with Supplemental Rule F, and that not later

than the second weekly publication, a copy of said notice shall be mailed by

Petitioner to every person or corporation known to have made a claim against

Petitioner or the Vessel arising out of the incident set forth in the Complaint.

      6.     Except this action, the commencement or further prosecution of

any action or proceeding against Petitioner, the Vessel, or any other property

of Petitioner, with respect to any claims for which Petitioner seeks exoneration


                                          4
 Case 3:20-cv-01129-TJC-MCR Document 8 Filed 12/11/20 Page 5 of 5 PageID 41




from or limitation of liability herein, including any claim arising out of or incident

to or connected with any loss, damage, injury, or destruction, more fully

described in the Complaint, is hereby STAYED, ENJOINED AND

RESTRAINED until the final determination of this proceeding or further order

of this Court.

      7.     Service of this Order as a restraining order may be made by

delivery of a certified copy of this Order to the United States Marshal for

service on the person or persons to be restrained, or to their respective

attorneys, or alternatively, by mailing a conformed copy of it to the person or

persons to be restrained.

      DONE AND ORDERED at Jacksonville, Florida on December 10, 2020.




Copies to:

Counsel of Record




                                          5
